Citation Nr: 0319887	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  96-36 998A	)	DATE
	)
	)


THE ISSUE

Whether the attorney fee agreement is reasonable.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



REMAND

The issue of the reasonableness of attorney fees, charged by 
the veteran's attorney for his services in an ultimately 
successful attempt to have VA reopen and grant a claim for 
service connection for post-traumatic stress disorder, was 
raised by the Board of Veteran's Appeals (Board) on its own 
motion in November 1996.  In a December 1998 decision, the 
Board determined that the attorney did not meet the 
requirements to charge a fee for his services rendered in 
connection with representation of the veteran in his claim.

The attorney appealed this decision to the United States 
Court of Appeals for Veterans Claims (CAVC).  In December 
2002, the CAVC vacated the Board's December 1998 decision for 
want of original jurisdiction.  The CAVC noted that the 
Board's decision was based on its findings that the attorney 
had not satisfied the criteria required to charge a fee, and 
indicated that the RO first had to address the issue of the 
attorney's eligibility to collect a fee for services.  See 
Scates v. Gober, 14 Vet. App. 62 (2000), aff'd as modified, 
Scates v. Principi,  282 F.3d 1362 (Fed. Cir. 2002), and 
Stanley v. Principi, 16 Vet. App. 356 (2002).  The Board is 
remanding the case for that purpose.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether the 
attorney has met the criteria to charge 
a fee for services before VA.  

2.  Notify the involved parties of the 
determinations and afford the applicable 
opportunity to respond.  Thereafter, 
return the case to the Board for final 
review, if in order.  

The Board intimates no opinion as to the ultimate outcome.  
Both parties have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



                    
_________________________________________________
MARY GALLAGHER
Veterans Law Judge,  Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


